Citation Nr: 1639495	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-34 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) with secondary major depressive disorder in excess of 50 percent prior to April 13, 2015, and in excess of 70 percent thereafter.

2.  Entitlement to an initial rating for degenerative arthritis of the lumbar spine in excess of 10 percent prior to February 20, 2015, and in excess of 20 percent thereafter.

3.  Entitlement to an initial rating for irritable bowel syndrome (IBS) in excess of 10 percent prior to February 20, 2015, and in excess of 30 percent thereafter. 

4.  Entitlement to an initial rating for hyperhidrosis of the hands and feet in excess of 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to September 2002; and from August 2004 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  These matters were previously remanded by the Board in December 2014.  

Although the Veteran requested a hearing, he subsequently withdrew this hearing request in August 2014.  38 C.F.R. § 20.702(e).

In June 2015, the Appeals Management Center assigned a higher rating for PTSD of 70 percent effective April 13, 2015, raised the rating for IBS to 30 percent effective February 20, 2015, and increased the evaluation for degenerative arthritis of the lumbar spine to 20 percent effective February 20, 2015.  As the benefits awarded in June 2015 are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to higher rating for PTSD and degenerative arthritis of the lumbar spine; and an extraschedular rating for hyperhidrosis are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  Since the effective date of service connection the Veteran's IBS has been manifested by diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  

2.  The Veteran's hyperhidrosis does not result in an inability to handle paper or tools, nor does it affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas of the body, nor does it require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a 12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for IBS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.114, Diagnostic Code 7319 (2016).

2.  The criteria for an initial rating in excess of 10 percent for hyperhidrosis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.118, Diagnostic Code (DC) 7806, 7832.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

VA medical treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  VA examinations were conducted in March 2008, June 2008 and February 2015 as to IBS; and March 2008, June 2008, and February 2015 as to hyperhidrosis.  The examination report shows the current level of severity of the Veteran's symptoms, and is adequate for purposes of rating his disabilities.  38 C.F.R. § 3.159(c) (4).  

There is no indication in the record that there is any additional assistance would be reasonably likely to assist the Veteran in substantiating his claim.  VA has thus complied with its VCAA duties.  38 U.S.C.A. § 5103A.

Rating Schedule

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

In the case of an initial rating VA is required to review the evidence for the entire period from the effective date of service connection to see if there are any periods when a higher rating would be warranted, and VA would have a duty to provide staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

IBS Prior to February 20, 2015

IBS is currently evaluated under Diagnostic Code (DC) 7319.  Under that code, a noncompensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  The maximum schedular 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.

In October 2007, the Veteran reported constant loose stool since deployment.  He stated that he had intermittent abdominal discomfort relieved by bowel movements, and described episodes of abdominal cramping and soft or loose stool on an every other day to daily basis.  He denied alternating constipation and diarrhea.  He reported diarrhea once to twice a week in December 2007.

A VA examination was conducted in March 2008.  The Veteran reported that he had lost 20 pounds in a 10-month period, but was back near his normal weight after undergoing treatment to correct weight change.  He stated that he had diarrhea, but no nausea and vomiting, chronic constipation, or alternating diarrhea and constipation.  He stated that he had abdominal pain in the peri-umbilical abdomen area less than one third of the year, and stated his symptoms occurred intermittently as often as eight times a week with each occurrence lasting one hour.  He reported 400 attacks in the past year.  He stated that he was able to function during flare-ups.  The examiner concluded that the subjective factors of his IBS were abdomen cramping and diarrhea treated with a high fiber diet, and that objective factors were a normal abdomen exam and CBC result.  

In a May 2008 treatment note, the Veteran reported diarrhea once to twice per week, and stated he was avoiding fatty and greasy foods.  

In a June 2008 VA examination, the Veteran stated that he, along with others in his unit, had problems with watery diarrhea, weight loss, and abdominal cramping in service.  Upon return, his diarrhea and cramping continued until he started to take Metamucil, and he said that at the time of the examination he had one loose stool a day, and no diarrhea.  The Veteran's August 2010 VA Form 9 stated that the Veteran experiences diarrhea regularly, and that he believes a 15 percent rating is warranted due to longevity and constant occurrence.  

A February 2015 VA examination noted the severity of the Veteran's IBS as moderate, and stated that it is occurring daily and had not worsened since 2005.  He had chronic loose stool 1-4 times per day, and diarrhea once per week.  He had pain or cramping of the lower abdomen on a weekly basis, and during flares he had loose stool on a daily basis.  He had abdominal distention 1-2 times per week lasting 2-3 hours each time, and more or less constant abdominal distress, and 7 or more episodes of exacerbations and/or attacks of the intestinal condition.  The functional impact of his IBS was that he needed to be accommodated for bathroom breaks 1-4 times per day for up to 10-15 minutes each.  The breaks can be urgent and unscheduled.  Otherwise, there was no limitation due to his bowels.  His IBS was found to be moderate to moderately severe.  

Although the June 2008 VA examination found only one loose stool per day with no diarrhea, these results are at odds with the May 2008 treatment note of diarrhea 1-2 times per week, and the August 2010 statement of experiencing diarrhea regularly.  At the February 2015 examination, the Veteran asserted that the severity of his IBS had not worsened since 2005.  Therefore, the preponderance of the evidence weighs in favor of finding that the Veteran experienced diarrhea throughout the period on appeal in spite of the June 2008 examination report.  Although the March 2008 examination stated that the Veteran's abdominal pain was intermittent and occurred less than one third of the year, that same examination noted that hour-long occurrences of abdominal pain occurred as often as eight times a week with 400 attacks in the past year.  

Similarly, the October 2007 treatment note described his abdominal discomfort as intermittent but explained that episodes of abdominal cramping and soft stools/loose stool occurred on an every other day to daily basis.  The Board finds that the specific details of his abdominal pain as occurring eight times a week or every other day or daily is at least as likely as not appropriately characterized as more or less constant abdominal distress.  Therefore, affording the Veteran the benefit of the doubt, the higher disability rating of 30 percent more nearly approximates the Veteran's disability picture, and should be assigned prior to February 20, 2015.  A rating of 30 percent has already been assigned from February 20, 2015 to the present.  

30 percent is the maximum schedular rating available, which is representative of severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.   As this is the maximum rating allowable, a higher rating is not warranted under DC 7319 on the basis of his symptoms.  The Veteran's symptoms are not better described by another diagnostic code that would assign a higher rating.  Specifically, the Veteran has not reported loss of sphincter control, which is governed by DC 7332, or ulcerative colitis, which is governed by DC 7323, or resection of the small or large intestine, which is governed by DC 7328 and 7329.  There is no indication of fistula of the intestine (DC 7330), peritonitis (DC 7331), prolapse of the rectum (DC 7334), or hernia (DC 7338, 7339, and 7340).  Therefore, a rating in excess of 30 percent for IBS must be denied.  

Hyperhidrosis

The Veteran's hyperhidrosis was initially rated at 10 percent under DC 7806 for dermatitis or eczema, and then was considered under DC 7832, which specifically contemplates hyperhidrosis.  Both ratings shall be considered; although, because the rating schedule has a specific code hyperhidrosis, analogous ratings under other codes would not be proper.  Copeland v. McDonald, 27 Vet. App. 333 (2015).

Under DC 7806, a 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected by dermatological symptoms, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum (60 percent) rating is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  Systemic therapy includes topical corticosteroid therapy.  Johnson v. McDonald, 27 Vet. App. 497, 504 (2016).  

Under DC 7832, a rating of 30 percent is available when one is unable to handle paper or tools because of moisture; and the symptoms are unresponsive to therapy.  38 C.F.R. § 4.118, DC 7832.  

In October 2007, the Veteran reported increased hand and foot sweating since deployment, as well as a rash over his feet and rash/irritation over the palms of his hands.  His sweating increased with stress such that his socks became soaked on a daily basis and he needed to keep his laundry basket in the bathroom because of the smell of the socks.  

The Veteran discussed his hyperhidrosis in the March 2008 VA examination.  The Veteran reported sweaty hands and feet, and stated that the problem did not include his face, neck, and head.  He had excessive sweat; but no exudation, ulcer formation, itching, shedding, or crusting.  His symptoms occurred constantly.  Over the last twelve months he had received only topical medication for the skin condition without side effects.  He also had hyperpigmentation of less than six square inches.  This condition affected less than 10 percent of the exposed area, and five percent of the whole body.  The examiner diagnosed hyperhidrosis of the hands and feet and found that the "subjective factors" were excessive sweatiness in both hands, especially with stress, and excessive sweatiness in both feet.  The "objective factors" were moist and sweaty palms and plantar feet with hyperpigmentation.   

A June 2008 VA examination found that the Veteran still had sweating of the hands and feet, but not nearly to the extent he had upon return from deployment.  His hyperhidrosis was described as moderate.  The examiner noted his stockings were not wet and his feet were a bit clammy.  He had evidence of an eczematoid eruption on the palms of his hands that is less than one centimeter in diameter on the right hand and less than 1.5 centimeters in diameter of the left hand.  There was no evidence of nail or skin disease anywhere else on his body.  

In his August 2010 VA Form 9, the Veteran stated that hyperhidrosis symptoms were constant causing him to change his socks mid-day and wipe down the things he handled at the end of the week.  He found the condition embarrassing, and felt that the rating assigned did not consider that he must be careful with what he handled with his hands, and that he handled important paperwork as little as possible.  He believed his condition warranted a 20 percent rating.  

In a February 2015 VA examination, the severity of the Veteran's hyperhidrosis was described as moderate and frequent, meaning daily with occasional gap days, lasting up to four hours at a time.  His symptoms were worse in the morning than at night, and he needed to change his socks a couple of times per day.  He reported wearing vented shoes to improve air circulation, and stated that he had treated the condition with a drying powder for about a year but that it was not helpful.  He had been given a steroid cream for his hands, but he felt that it was not very effective and he was concerned about side effects, so he discontinued use.  

He tried to go barefoot as much as possible so that his feet would air dry, and dry his hands with towels.  He had not been treated with oral or topical medications in the past 12 months.  He was able to handle paper or tools.  His palms and feet were damp to the touch.  Hyperhidrosis impacted his work in that he needed to take frequent breaks to dry his hands if he experienced a flare up at work in order to handle paper and tools.  He stated that he dried his hands between 2 to 5 times per day, and that shaking hands was awkward.  

There is no indication that the hyperhidrosis has spread to 20 percent of the entire body or exposed areas.  The Veteran had declined to use steroid cream, and the February 2015 examination found that he had not been treated with oral or topical medications in the past 12 months.  Therefore, a rating in excess of 10 percent is not available to the Veteran under DC 7806.  

Although the Board recognizes that the Veteran's hyperhidrosis causes him embarrassment, and that he is careful when handling papers and other items with his hands and needs to take breaks to dry his hands, there is no indication that he is unable to handle paper or tools because of moisture.  Therefore, a rating in excess of 10 percent is not warranted under DC 7832.  A rating of 20 percent, as requested by the Veteran, is not available under the rating schedule.   

Additional Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.  However, an extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, the U.S. Court of Appeals for Veterans Claims (CVAC) noted that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the CAVC stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has reported a level of symptomatology somewhere being able to handle paper and tools and being unable to do so.  He has consistently reported an inability to handle paper or tools during flare-ups without special precautions.  The rating criteria do not appear to contemplate this level of disability.  He has also reported that the disability interferes with work and his reports could be construed as reporting marked interference with employment.  Referral of that issue for extraschedular rating is warranted.  

The constancy of gastrointestinal symptoms, such as diarrhea, as discussed in the VA Form 9, and examinations is specifically contemplated by DC 7319.  The longevity of the Veteran's symptoms are contemplated by the rating criteria.  Because the schedular criteria contemplate the Veteran's disability.  Therefore, no extraschedular referral is required.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended, and the record does not reflect, that he is unemployed.  Accordingly, further consideration of entitlement to TDIU is not warranted.  


ORDER

Entitlement to an initial rating for irritable bowel syndrome (IBS) of 30 percent is granted; for the entire period since the effective date of service connection.

Entitlement to an initial rating for hyperhidrosis of the hands and feet in excess of 10 percent is denied.


REMAND

A December 2008 VA treatment note stated that the Veteran was seeing a private practice counselor in Seattle for psychiatric care.  Records from this private treatment provider have not been associated with the claims file.  As these records are highly relevant to determining the severity of the Veteran's PTSD and associated depression, they should be requested upon remand.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

The Veteran appears to receive regular VA treatment.  Because of this remand there will be an opportunity to obtain current records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As to the degenerative arthritis of the lumbar spine from February 20, 2015, a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 
-Vet. App.-, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that a VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain in active and passive ranges of motion and in weight bearing.  The Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  The Court responded that whether a joint could be weight-bearing is a medical question that was not feasible to answer.  The VA examination reports as to the lumbar spine do not comply with the requirements of Correia. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran since 2011.  

2.  Request that the Veteran identify and provide authorization for VA to obtain records of his treatment by a private counselor for his PTSD and depressive disorder in Seattle.  This counselor is referenced in a December 30, 2008 VA treatment note.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

3.  Thereafter, schedule a VA examination with an appropriate VA clinician to ascertain the nature and severity of the Veteran's service-connected degenerative arthritis of the lumbar spine.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail, including the following:

i)  The examiner should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If any of this testing is not feasible, the examiner should so state and explain why.  

The examiner should opine whether these measurements would have, at least as likely as not, been similar prior to February 20, 2015.

ii) The examiner should determine whether the back disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

The examiner should record the Veteran's reports of limitation during flare-ups.

iii) If the examiner is unable to provide any requested opinion without  resorting to speculation, he or she must explain why the opinion could not be provided, whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the medical knowledge of the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  If the record shows a change in the severity of the PTSD, afford the Veteran a new examination to evaluate that disability.

5.  Refer the issue of entitlement to an extraschedular rating for hyperhidrosis to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for adjudication in accordance with 38 C.F.R. § 3.321(b).

After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


